DETAILED ACTION
Claims 1-6 and 8-21 are pending.
Claim 7 is cancelled.
This action is Final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
The applicant did not amend the claims, but provided arguments filed 8/2/2022.  The arguments filed 8/2/2022 have been fully considered, but they are not persuasive. The examiner has maintained the grounds of rejection of the last office action and also includes the following counter arguments.

Applicant argues:
In particular, independent claim 1 recites “...determining an allocation of paging resources for a second beam pattern for a paging operation according to a predetermined mapping based on the first beam pattern, wherein the predetermined mapping maps more than one beam of the first beam pattern to a single paging timeslot
of the paging resources..."
Li generally relates to a network node broadcasting a first message by transmitting the first message using a first beam sweeping pattern. Each beam of the first beam sweeping pattern has a beam index number. The network node further broadcasts a second message by transmitting the second message using a second beam sweeping pattern. Each beam of the second beam sweeping pattern also having an associated beam index number. Li describes an association between the first beam sweeping pattern and the second beam sweeping pattern. Using a beam index number. 
It is respectfully submitted that Li does not disclose or suggest allocating paging resources according to predetermined mapping based on a first beam pattern such that a beam of the first beam pattern maps to a paging timeslot of the paging resources. Rather, Li describes a mapping of beam index (of the first beam sweeping pattern) to beam index (of the second beam sweeping pattern). This distinction is apparent from Fig. 7 of the subject application compared to Fig. 5C of Li. In Fig. 7, two beam of the first beam pattern map to two paging beams transmitted in a same time slot. In Fig 5C of Li, however, narrow beams 0 and 1 are mapped to a wider paging beam 1. Accordingly, mapping beam index to beam index is distinct from the claimed mapping of beam to paging timeslot.


Examiner’s Response:
The examiner respectfully disagrees with the applicant’s arguments.  The claim limitation states “determining an allocation of paging resources for a second beam pattern for a paging operation according to a predetermined mapping based on the first beam pattern, wherein the predetermined mapping maps more than one beam of the first beam pattern to a single paging timeslot of the paging resources”.  The applicant argues “In Fig 5C of Li, however, narrow beams 0 and 1 are mapped to a wider paging beam 1.  Accordingly, mapping beam index to beam index is distinct from the claimed mapping of beam to paging timeslot”.  However, the above claim limitation does not preclude mapping to a wider paging beam, only that, mapping maps more than one beam of the first beam pattern to a single paging timeslot of the paging resources.  Li provides several examples of this in Figs. 5A- 5C.  In particular, and as highlighted in the rejections of the independent claims below, Fig. 5C of Li teaches a predetermined mapping that maps more than one beam (e.g. beams 0 and 1 of pilot) to a wider beam 1 of a paging timeslot. The association between the first and second beam sweeping pattern may be in time, frequency or time and frequency.  Para [0106] states, “As described, FIGS. 5A-C schematically illustrate an association in time between the first and second beam sweeping patterns. However, the association may equally well be in the frequency domain. A frequency applied in a beam having a first beam index number may have a relation to the frequency applied in a beam used in the second sweeping pattern, and having a second beam index number.  Finally, para [0107] states, “an association may be both in the time and frequency domain. Using such an association, the time and frequency, used when transmitting a first beam such as a pilot beam, may be related to the time and frequency of where to expect a paging message targeting the UE”.  Thus, LI teaches the limitation “determining an allocation of paging resources for a second beam pattern for a paging operation according to a predetermined mapping based on the first beam pattern, wherein the predetermined mapping maps more than one beam of the first beam pattern to a single paging timeslot of the paging resources”.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention


Claims 1, 3, 9-12, 14-16, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al., US Pub. 2018/0115361 (hereinafter Li).

With respect to claim 1, Li teaches a method of paging for a base station (Fig.  1, AN 104A-D; Figs. 6-7) in a wireless communication system (Fig. 1), the base station operating with multiple beams (Fig. 2; the base station operating with multiple beams) (Fig. 3, method of paging a base station), the method comprising:
transmitting a synchronization signal burst set by a beam sweep according to a first beam pattern (Fig. 5C, beams 502; [0065], “The numbers of beams used for transmitting the pilot message is denoted by 502. Each beam may carry a beam index number, which is detectable by the UE. In this example, the beams carry beam index number 0-7”; [0013]; [0014], “The first type may comprise pilot signals for cell searching, i.e. signals for synchronization of UEs to the broadcasting AN”; [0044]; [0109]).
determining an allocation of paging resources for a second beam pattern (fig. 5C, beams 508) for a paging operation according to a predetermined mapping based on the first beam pattern ([0067], “The UE may obtain information about how the paging message is transmitted using a beam sweeping mode in relation to the way in which the pilot message is transmitted. This information is herein denoted as the association between the second beam sweeping pattern and the first beam sweeping pattern”; [0068], “The UE may obtain information about the association either by being configured or predefined. Information about the association may be obtained from a central control unit via signaling from the network node”; Fig. 4, step 404), wherein the predetermined mapping maps more than one beam of the first beam pattern to a single paging timeslot of the paging resources (Fig. 5C shows a link between the 502 pattern and the 508 pattern, where two beams of the 502 pattern, beams 0 and 1 are mapped to the single beam 1 of the 508 pattern, with beam 1 of the 508 pattern occupying a single timeslot); and
transmitting a paging message ([0018], “The second type of broadcasted signals may comprise paging messages and broadcasted system information”) according to the second beam pattern using paging resources selected with the predetermined mapping (fig. 3, step 304; [0043], “The method also comprises broadcasting 304 to the at least one client device a second message by transmitting said second message using a second beam sweeping pattern, wherein each beam of the second beam sweeping pattern has a beam index number, and wherein the second beam sweeping pattern is associated with the first beam sweeping pattern…”; [0046], “Broadcasting 304 the second message may comprise broadcasting a paging message to localize the at least one client device”).


With respect to claim 9, Li teaches a base station (Fig.  1, AN 104A-D; Figs. 6-7) that operates with multiple beams (Fig. 2), comprising:
a wireless interface (Fig. 7, broadcasting unit/module 702) over which wireless communications with electronic devices (Fig. 1, UEs 106A-B) are carried out over multiple beams (Fig. 2; the base station operating with multiple beams) ([0114]); and
a control circuit (Fig. 6, processor module 602) configured to control paging by the base station  ([0108], “……The memory 604 or memory module also comprises instructions executable by the processor 602 or processor module whereby the network node 600 is operative to broadcast to the at least one client device a second message by transmitting said second message using a second beam sweeping pattern, where each beam of the first beam sweeping pattern has a beam index number, and, where the second beam sweeping pattern is associated with the first beam sweeping pattern……”)  , wherein the control circuit causes the base station to:
transmit a synchronization signal burst set by a beam sweep according to a first beam pattern, wherein the first beam pattern specifies respective transmissions of respective synchronization signal blocks by respective beams in respective synchronization timeslots (Fig. 5C, beams 502; [0065], “The numbers of beams used for transmitting the pilot message is denoted by 502. Each beam may carry a beam index number, which is detectable by the UE. In this example, the beams carry beam index number 0-7”; [0013]; [0014], “The first type may comprise pilot signals for cell searching, i.e. signals for synchronization of UEs to the broadcasting AN”; [0044]; [0109]); 
determine an allocation of paging resources for a second beam pattern (fig. 5C, beams 508) for a paging message based on the first beam pattern ([0067], “The UE may obtain information about how the paging message is transmitted using a beam sweeping mode in relation to the way in which the pilot message is transmitted. This information is herein denoted as the association between the second beam sweeping pattern and the first beam sweeping pattern”; [0068], “The UE may obtain information about the association either by being configured or predefined. Information about the association may be obtained from a central control unit via signaling from the network node”; Fig. 4, step 404) and according to a predetermined mapping that maps at least two beams of the first beam pattern to a single paging timeslot of the paging resources (Fig. 5C shows a link between the 502 pattern and the 508 pattern, where two beams of the 502 pattern, beams 0 and 1 are mapped to the single beam 1 of the 508 pattern, with beam 1 of the 508 pattern occupying a single timeslot); and 
transmit the paging message ([0018], “The second type of broadcasted signals may comprise paging messages and broadcasted system information”) according to the second beam pattern using paging resources determined with the predetermined mapping (fig. 3, step 304; [0043], “The method also comprises broadcasting 304 to the at least one client device a second message by transmitting said second message using a second beam sweeping pattern, wherein each beam of the second beam sweeping pattern has a beam index number, and wherein the second beam sweeping pattern is associated with the first beam sweeping pattern…”; [0046], “Broadcasting 304 the second message may comprise broadcasting a paging message to localize the at least one client device”).


With respect to claim 14, Li teaches a method of receiving a paging message in an electronic device (UEs 106A-B) operating in a wireless communication system (Fig. 1, wireless communication system) (fig. 4, a method performed by a client device for receiving broadcasted messages from a network node that serves the client device), the wireless communication system comprising a base station (Fig.  1, AN 104A-D; Figs. 6-7) operating multiple beams (Fig. 3, method of paging a base station), comprising:
receiving a synchronization signal transmitted by a base station (Fig.  1, AN 104A-D; Figs. 6-7) using a beam sweep of a plurality of beams according to a first beam pattern  (Figs. 5A-5C, beams 502; [0065], “The numbers of beams used for transmitting the pilot message is denoted by 502. Each beam may carry a beam index number, which is detectable by the UE. In this example, the beams carry beam index number 0-7”; [0013]; [0014], “The first type may comprise pilot signals for cell searching, i.e. signals for synchronization of UEs to the broadcasting AN”; [0044]; [0109]; [0047], “….The method comprises receiving 402, in a beam having a first beam index number, a first message that is broadcasted by the network node using a first beam sweeping pattern…”);
identifying a preferred beam from the plurality of beams ([0068]; [0069], “In this example of FIG. 5A, the association comprises or indicates that the beam index number in which the paging signal will be transmitted is the beam index number of strongest beam for the pilot message, plus an offset, which in this example equals to 3. As illustrated in FIG. 5A, the strongest pilot beam has beam index number 0, whereas the beam index number of the beam in which the paging message is transmitted may be calculated by summing the two figures, resulting in 0+3 which equals to 3”; See also [0070] and [0048]);
determining paging resources corresponding to a paging message transmitted via the preferred beam based on a predetermined mapping (figs. 5A-5C, beams 504, 506 and 508; [0067], “The UE may obtain information about how the paging message is transmitted using a beam sweeping mode in relation to the way in which the pilot message is transmitted. This information is herein denoted as the association between the second beam sweeping pattern and the first beam sweeping pattern”; [0068], “The UE may obtain information about the association either by being configured or predefined. Information about the association may be obtained from a central control unit via signaling from the network node”; Fig. 4, step 404; see also [0055]-[0056] and [0068]); and
receiving the paging message on the preferred beam at the paging resources determined according to the predetermined mapping (fig. 4, step 408; [0056], “Determining 406 the second beam index number may comprise looking up the second beam index number in a table, where this table comprises the association between first beam index number and second beam index number, where the looking up comprises using the first beam index number as input data into the table, and extracting from the table the second beam index number that corresponds to the first beam index number”; See also [0067]-[0070]).


With respect to claim 21, Li teaches an electronic device (UEs 106A-B), comprising: 
a wireless interface (fig. 9, receiving unit) over which wireless communications with a base station  (Fig.  1, AN 104A-D) are carried out, wherein the base station operates multiple beams (Fig. 2; the base station operating with multiple beams); and 
a control circuit (Fig. 8, processor module 802) configured to control paging by the electronic device ([0115]), wherein the control circuit configures the electronic device  to carry out the method according to claim 14 (please refer to rejections of claim 14).


With respect to claims 3 and 16, Li teaches wherein the predetermined mapping further maps a beam of the first beam pattern to more than one paging timeslot of the paging resources (Fig. 5B; [0077]-[0078]; [0079], “n FIG. 5B, it is seen that 502 denotes beams having beam index number 0-7, whereas 506 denotes beams having beam index numbers 0-15. The number of beams used in transmitting the paging message is larger than the number of beams used in transmitting the pilot message”).


With respect to claim 10, Li teaches wherein the control circuit (18) further causes the base station to provide the predetermined mapping to the electronic devices via radio resource control (RRC) signaling [0068], “The UE may obtain information about the association either by being configured or predefined. Information about the association may be obtained from a central control unit via signaling from the network node”).


With respect to claim 11, Li teaches wherein the base station transmits the paging message at least once within a periodicity corresponding to the synchronization signal burst set (Fig. 5C, the periodicity of both patterns are the same).

With respect to claims 12  and 15, Li teaches wherein the predetermined mapping maps more than one beam of the first beam pattern to a single paging timeslot of the paging resources (Fig. 5C shows a link between the 502 pattern and the 508 pattern, where two beams of the 502 pattern, beams 0 and 1 are mapped to the single beam 1 of the 508 pattern, with beam 1 of the 508 pattern occupying a single timeslot).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Muller et al., US Pub. 2010/0248750 (hereinafter Muller).

With respect to claim 2, Li is silent on  “wherein the paging message is divided into a control part and a data part such that the transmitting of the page message comprises: transmitting the control part according to the second beam pattern using a first subset of the paging resources; and transmitting the data part according to the second beam pattern using a second subset of the paging resources”.
However, Muller teaches wherein the paging message is divided into a control part and a data part (Fig. 3; [0005], “FIG. 3 illustrates the basic downlink sub frame structure as defined in E-UTRAN. Each sub frame 300 of length 1 ms consists of two parts: A control part 301 during which Physical Downlink Control Channels (PDCCH) are transmitted, and a data part 302 during which Downlink Shared Channel (DL-SCH) are transmitted…”; [0006], “The sub frame structure with its control and data fields is also assumed to be used for paging…”) such that the transmitting of the page message comprises: transmitting the control part according to the second beam pattern using a first subset of the paging resources; and transmitting the data part according to the second beam pattern using a second subset of the paging resources (Fig 4; [0029], “…..In such sub frames the UE first receives and decodes the PDCCHs 402 within the control part of the sub frame. If no decoded PDCCH includes a P-RNTI 403/NO, the UE returns back to the sleep mode. If a decoded PDCCH includes a P-RNTI 403/YES, the user equipment reads 404 the corresponding paging message(s) on the DL-SCH in the data part of the sub frame. The data part of the sub frame is thus only read if there is a P-RNTI in the control part”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li system to include the feature “wherein the paging message is divided into a control part and a data part such that the transmitting of the page message comprises: transmitting the control part according to the second beam pattern using a first subset of the paging resources; and transmitting the data part according to the second beam pattern using a second subset of the paging resources”, as disclosed by Muller, because it  improves paging performance without significantly affecting the UE power consumption (See Muller: para [0010]).



Claims 4 and 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gao et al., US Pub. 2020/0028560 (hereinafter Gao).


With respect to claim 4, Li is silent on “wherein the predetermined mapping allocates beams of the second beam pattern to paging resources on a frequency-first basis followed by time such that mappings occur in the frequency domain before occurring in the time domain”.
However, Gao teaches wherein the predetermined mapping allocates beams of the second beam pattern to paging resources on a frequency-first basis followed by time such that mappings occur in the frequency domain before occurring in the time domain ([0030], “Optionally the notification further includes a validity time of the notification, or a valid time-frequency resource indicator indicating a time-frequency resource position corresponding to the at least one first downlink reception beam, or a mapping relationship between the at least one first reception beam and a time-frequency resource position in a preset period of time), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li system to include the feature “wherein the predetermined mapping allocates beams of the second beam pattern to paging resources on a frequency-first basis followed by time such that mappings occur in the frequency domain before occurring in the time domain”, as disclosed by Gao, because it addresses the problem of how to lower an overhead of control signaling for beam management (See Gao: para [0010]).



With respect to claim 13, Li is silent on “wherein the predetermined mapping allocates beams to paging resources on a frequency-first basis”.
However, Gao teaches wherein the predetermined mapping allocates beams to paging resources on a frequency-first basis ([0030], “Optionally the notification further includes a validity time of the notification, or a valid time-frequency resource indicator indicating a time-frequency resource position corresponding to the at least one first downlink reception beam, or a mapping relationship between the at least one first reception beam and a time-frequency resource position in a preset period of time), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li system to include the feature “wherein the predetermined mapping allocates beams to paging resources on a frequency-first basis”, as disclosed by Gao, because it addresses the problem of how to lower an overhead of control signaling for beam management (See Gao: para [0010]).



With respect to claim 17, Li is silent on “wherein the predetermined mapping allocates beams of the plurality of beams to paging resources on a frequency-first basis followed by time”.
However, Gao teaches wherein the predetermined mapping allocates beams of the plurality of beams to paging resources on a frequency-first basis followed by time ([0030], “Optionally the notification further includes a validity time of the notification, or a valid time-frequency resource indicator indicating a time-frequency resource position corresponding to the at least one first downlink reception beam, or a mapping relationship between the at least one first reception beam and a time-frequency resource position in a preset period of time), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li system to include the feature “wherein the predetermined mapping allocates beams of the plurality of beams to paging resources on a frequency-first basis followed by time”, as disclosed by Gao, because it addresses the problem of how to lower an overhead of control signaling for beam management (See Gao: para [0010]).



Claims 5 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gao and further in view of Wyler, US Pub. 2017/0126307.



With respect to claims 5 and 18, Li in view of Gao is silent on “wherein the predetermined mapping allocates beams from a lowest frequency to a highest frequency of the paging resources”.
However, Wyler teaches wherein the predetermined mapping allocates beams from a lowest frequency to a highest frequency of the paging resources ([0080], “FIG. 8A depicts footprints 812, on Earth, of sixteen antenna beams transmitted from a satellite. For ease of explanation, each footprint is depicted as rectangle. Each beam is assigned to transmit over a particular frequency channel, in the range from A (lowest frequency) through H (highest frequency). In some embodiments, the particular assignment proceeds with channels A-D on the inner beams, and channels E-H on the outer beams”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Li-Gao system to include the feature “wherein the predetermined mapping allocates beams from a lowest frequency to a highest frequency of the paging resources”, as disclosed by Wyler, because it provides a way to increase the communications capacity of the wireless communication system (See Wyler: para [0007]).




Claims 6, 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhang et al., US Pub. 2018/0310322 (hereinafter Zhang).

With respect to claim 6, Li is silent on “wherein the predetermined mapping allocates beams across more than one bandwidth part of the wireless communication system, and wherein the predetermined mapping allocates a control portion of the paging message to an initial bandwidth part for all beams and allocates data portions of the paging message for the beams across the more than one bandwidth part”.
However, Zhang teaches wherein the predetermined mapping allocates beams across more than one bandwidth part of the wireless communication system (figs. 6-7; [0082], “Data of the three user groups is sent in a manner of time-division multiplexing. A base station transmits, by using a wide beam, a control signal located at a start location of a current transmission time interval. The base station transmits a subsequent data signal by using a narrow beam. The base station transmits data of different user groups by using narrow beams with different directions and widths…”), and wherein the predetermined mapping allocates a control portion of the paging message to an initial bandwidth part for all beams and allocates data portions of the paging message for the beams across the more than one bandwidth part (Figs. 6-7; [0082], “Data of the three user groups is sent in a manner of time-division multiplexing. A base station transmits, by using a wide beam, a control signal located at a start location of a current transmission time interval. The base station transmits a subsequent data signal by using a narrow beam. The base station transmits data of different user groups by using narrow beams with different directions and widths. For example, in FIG. 7, data of the first user group is transmitted by using a narrow beam 1, data of the second user group is transmitted by using a narrow beam 2, and data of the third user group is transmitted by using a narrow beam 3…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li system to include the feature “wherein the predetermined mapping allocates beams across more than one bandwidth part of the wireless communication system, and wherein the predetermined mapping allocates a control portion of the paging message to an initial bandwidth part for all beams and allocates data portions of the paging message for the beams across the more than one bandwidth part”, as disclosed by Zhang, because this transmission scheme provides each user group with higher signal receiving power by fully using a power gain brought by a narrow beam, so as to improve an overall system throughput (See Zhang: para [0010]).




With respect to claim 8, Li is silent on “wherein the control portion of the paging message includes pointers to the data portions in one or more bandwidth parts”.
However, Zhang teaches wherein the control portion of the paging message includes pointers to the data portions in one or more bandwidth parts ([0080], “The control part carries information about a time location and a frequency location that are occupied by data of each user in the data of the plurality of users, and the information may indicate a range of a time location at which data of a user is located and a range of a frequency location at which the data of the user is located, or may indicate a start location and a quantity of time resources at which data of a user is located and a start location and a quantity of frequency resources at which the data of the user is located”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li system to include the feature “wherein the control portion of the paging message includes pointers to the data portions in one or more bandwidth parts t”, as disclosed by Zhang, because this transmission scheme provides each user group with higher signal receiving power by fully using a power gain brought by a narrow beam, so as to improve an overall system throughput (See Zhang: para [0010]).




With respect to claim 19, Li is silent on “wherein the predetermined mapping allocates beams across more than one bandwidth part of the wireless communication system”.
However, Zhang teaches wherein the predetermined mapping allocates beams across more than one bandwidth part of the wireless communication system (figs. 6-7; [0082], “Data of the three user groups is sent in a manner of time-division multiplexing. A base station transmits, by using a wide beam, a control signal located at a start location of a current transmission time interval. The base station transmits a subsequent data signal by using a narrow beam. The base station transmits data of different user groups by using narrow beams with different directions and widths…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li system to include the feature “wherein the predetermined mapping allocates beams across more than one bandwidth part of the wireless communication system”, as disclosed by Zhang, because this transmission scheme provides each user group with higher signal receiving power by fully using a power gain brought by a narrow beam, so as to improve an overall system throughput (See Zhang: para [0010]).



With respect to claim 20, Li is silent on “wherein the predetermined mapping allocates a control portion of the paging message to an initial bandwidth part for all beams and allocates data portions of the paging message for the beams across the more than one bandwidth part”.
However, Zhang teaches wherein the predetermined mapping allocates a control portion of the paging message to an initial bandwidth part for all beams and allocates data portions of the paging message for the beams across the more than one bandwidth part (Figs. 6-7; [0082], “Data of the three user groups is sent in a manner of time-division multiplexing. A base station transmits, by using a wide beam, a control signal located at a start location of a current transmission time interval. The base station transmits a subsequent data signal by using a narrow beam. The base station transmits data of different user groups by using narrow beams with different directions and widths. For example, in FIG. 7, data of the first user group is transmitted by using a narrow beam 1, data of the second user group is transmitted by using a narrow beam 2, and data of the third user group is transmitted by using a narrow beam 3…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li system to include the feature “wherein the predetermined mapping allocates a control portion of the paging message to an initial bandwidth part for all beams and allocates data portions of the paging message for the beams across the more than one bandwidth part”, as disclosed by Zhang, because this transmission scheme provides each user group with higher signal receiving power by fully using a power gain brought by a narrow beam, so as to improve an overall system throughput (See Zhang: para [0010]).



	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        8/11/2022
                                                                                                                                                                                                  
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477